Citation Nr: 1514969	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  06-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This issue was remanded by the Board for further development in July 2010, September 2011, and January 2013.  In July 2013 the Board denied service connection for a low back disorder, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's 2013 denial, and remanded this matter back to the Board for additional development.

In a June 2012 statement, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and service connection for a psychiatric disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Examination 

The Veteran is seeking service connection for a low back disorder and specifically contends that such a disorder is related to his active military service or is related to one or more of his service-connected foot disabilities, which include non-resolving plantar fasciitis of the left and right foot.  Generally, VA has a duty to assist a veteran in the development of the claim, and this duty requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Where, in fulfilling its duty assist, VA has provided a veteran with an examination, VA is obligated to ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311, (2007).  Here, the Veteran underwent VA examinations in September 2010 (with an addendum opinion in November 2010) and October 2011.  These examinations were found by the Court to be inadequate, and thus a new examination must be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to address the nature of any low back disorder and to obtain a new opinion as to whether such disorder is related to service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disorder arose during service or is related an injury of event occurring during service.  

If not, the examiner should provide opinions as to whether the Veteran's current low back disorder was (a) caused by or (b) permanently worsened beyond natural progress (aggravated) by his service-connected bilateral foot disabilities.  

The examiner is encouraged to review and consider prior VA examinations in September 2010, November 2010, and October 2011, but should avoid simply repeating the conclusions reached in those examination reports.  For all conclusions reached, the examiner must provide comprehensive, thorough, and complete explanations and rationales supporting such conclusions.

2.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




